                          UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF IDAHO

UNITED STATES OF AMERICA,

             Plaintiff,                           Case No. 4:08-CR-249-BLW

      v.                                          MEMORANDUM DECISION AND
                                                  ORDER
RICHARD ZARANEK,

             Defendant.



                                   INTRODUCTION

      The Court has before it a request to modify a Writ of Garnishment entitled “Letter

Request.” The request is fully briefed and at issue. For the reasons explained below, the

Court will deny the request.

                                       ANALYSIS

      The defendant pled guilty to embezzlement and money laundering in the U.S.

District Court for the Eastern District of Michigan. That Court imposed a Judgment that

included restitution of $500,000 with interest, pursuant to agreement. See Judgment (Dkt.

No. 1). A Writ of Garnishment was issued following a challenge by the defendant, and

the Court ruled that 25% of his pension would be subject to garnishment to repay the

victims of his embezzlement. This garnishment is ongoing.

      The U.S. District Court for the Eastern District of Michigan transferred

jurisdiction to this Court on August 2008. On March 14, 2018, the Court issued a Writ of

Continuing Garnishment. The defendant responded with a letter asking the Court to (1)
Memorandum Decision & Order – page 1
“be sensitive to the tax liability I will incur and order a seizure or garnishment plan that

shelters me from the full effect of the IRS tax impact.” and (2) “waive the interest on the

restitution order.”

       In this case, the Order of Restitution and the Writs were imposed based on a plea

agreement with representation by counsel and due process of law. This “limits the scope

of any restitution garnishment hearing to the probable validity of an exemption and the

Government’s compliance with the statutory requirements for the garnishment process.”

U.S. v. Graham, 2018 WL 1278188 at *2 (D.Id. 2018). The defendant does not identify

any specific exemption, and he does not challenge compliance with the statutory

requirement for issuance of the post-judgment remedy.

       The defendant claims that he was told by the Judge and Prosecutor in Michigan

that they might waive interest if he made payments. But the defendant does not present

any transcript showing such an agreement – or any evidence whatsoever – and the

original Order from the District Judge in Michigan says nothing about a waiver of

interest. See Order (Dkt. No. 20-1).

       For these reasons, the Court will deny defendant’s “Letter Request.”

                                          ORDER

       In accordance with the Memorandum Decision set forth above,

       NOW THEREFORE IT IS HEREBY ORDERED, that the “Letter Request”

(docket no. 19) is DENIED.




Memorandum Decision & Order – page 2
                                       DATED: April 23, 2019


                                       _________________________
                                       B. Lynn Winmill
                                       U.S. District Court Judge




Memorandum Decision & Order – page 3
